2014Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s remarks/amendments of claims 1-15 in the reply filed on July 08th, 2022 is acknowledged. Claims 1 and 16 have been amended. Claims 16-24 have been withdrawn from consideration. Claims 1-24 are pending.
Action on merits of claims 1-15 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0159053, hereinafter as Chen ‘053) in view of Shimizu (US 2011/0018004, hereinafter as Shim ‘004).
Regarding Claim 1, Chen ‘053 teaches a power semiconductor device comprising: 
a substrate layer (Fig. 3G, (8); [0026]) having a first conductivity type (n-type); 
a body layer (Fig. 3G, (40/45); [00244]) provided on the substrate layer and having a second conductivity type (p-type), which is different from the first conductivity type (n-type), 
a source layer (Fig. 3G, (70); [0030]) provided on a first portion of the body layer (40) and having the first conductivity type (n-type), a source electrode (94; [0053]) disposed on the source layer (70) and a second portion of the body layer (also see Fig. 1); wherein the body layer comprises: 
a channel region (Fig. 3G, (40); [0029]) extending from the source layer (70) to the substrate layer; 
a body main region ((80); [0034]) adjacent the channel region (40), wherein the body main region extends from the substrate layer to the source electrode, and wherein a body main region (80; [0034]) doping concentration is higher than a channel region doping concentration (40; [0029]); 
an electrically conductive gate electrode (60; [0025]) penetrating through the body layer for controlling electrical conductivity of the channel region; 
a gate insulation layer (50; [0025]) electrically insulating the gate electrode from the substrate layer, from the body layer and from the source layer; and a compensation layer of the first conductivity type (45; [0025] and [0035]), which is extending directly on the gate insulation layer (50) between the source layer (70) and the substrate layer directly adjacent to the channel region opposite the body main region, the channel region being defined as a portion of the body layer (40) which has a distance of less than 0.1 µm from the compensation layer, wherein the thickness tCOMP of the compensation layer (45) is in a range from 30 nm to 80 nm (see para. [0035] and [0049]) and tGI is a thickness of the gate insulation layer is 50-100 nm (see para. [0051]).
Thus, Chen ‘053 is shown to teach all the features of the claim with the exception of explicitly the features: “the body main region partially underlaps the source layer; and a channel length Lch which is:
 
    PNG
    media_image1.png
    36
    207
    media_image1.png
    Greyscale
 
wherein Lch is a channel length (is defined as the length of a shortest path along the gate insulation layer from the source layer to the substrate layer), ECR is a permittivity of the channel region, EGI is a permittivity of the gate insulation layer, tCOMP is a thickness of the compensation layer in a direction perpendicular to an interface between the gate insulation layer and the compensation layer, and tGI is a thickness of the gate insulation layer,Response to Restriction Requirement U.S. 16/149,220ABBKU-10Page 2 of 826650061.1wherein the thickness tCOMP of the compensation layer (45) is in a range from 1 nm to 10 nm.  
However, Shim ‘004 teaches the body main region (Fig. 14, (3); [0063]) partially underlaps the source layer (4; [0063]); and a channel length Lch which is:
 
    PNG
    media_image1.png
    36
    207
    media_image1.png
    Greyscale
 
wherein Lch is a channel length (is defined as the length of a shortest path along the gate insulation layer from the source layer to the substrate layer), ECR is a permittivity of the channel region, EGI is a permittivity of the gate insulation layer, tCOMP is a thickness of the compensation layer in a direction perpendicular to an interface between the gate insulation layer and the compensation layer, and tGI is a thickness of the gate insulation layer. ECR is a permittivity of the channel region (which is formed of SiC [0044]) having a value of 9.7 (see US 2019/0148487 [0050] for reference), EGI is a permittivity of the gate insulation layer (which is form of silicon dioxide [0065] having a value of 3.9 (see US 2020/0006618 [0031] for reference), tCOMP is a thickness of the channel region having a value of 50 nm = 0.05 microns in a direction perpendicular to an interface between the gate insulation layer and the channel region, and tGI is a thickness of the gate insulation layer having a value of 50 nm = 0.05 micron in a direction perpendicular to the interface between the gate insulation layer and the channel region. So which all the values, the right side of above equation is 0.024 microns and as shown in [0073], the channel length Lch on the left side of above equation is approximately 2 microns which is greater than 0.24 microns.  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Chen ‘053 by having a body main region doping concentration is higher than a channel region doping concentration and a channel length Lch satisfied the equation above for the purpose of allowing raising the current density of the MOSFET device (see para. [0075]) as suggested by Shim ‘004.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the equation: 

    PNG
    media_image1.png
    36
    207
    media_image1.png
    Greyscale

wherein Lch is a channel length, ECR is a permittivity of the channel region, EGI is a permittivity of the gate insulation layer, tCOMP is a thickness of the compensation layer in a direction perpendicular to an interface between the gate insulation layer and the compensation layer, and tGI is a thickness of the gate insulation layer,Response to Restriction Requirement U.S. 16/149,220ABBKU-10Page 2 of 826650061.1wherein the thickness tCOMP of the compensation layer (45) is in a range from 1 nm to 10 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A person of ordinary skills in the art is motivated to perform the channel length: 

    PNG
    media_image1.png
    36
    207
    media_image1.png
    Greyscale

in order to improve the performance and reliability of the trench gate transistor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have a source layer that can be arranged in any order, thus a source layer provided on the body layer (Fig. 2 of Shimizu (US 2011/0018004) shows a source layer (Fig. 2, (4); [0063]) provided on the body layer (Fig. 2, (3’); [0067]) as an evidence) involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to have a source layer provided on the body layer in order to improve the performance of the semiconductor power device (see para. [0046] of Shim ‘004) as an evidence.
Examiner notes that the specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.-the thickness tCH of the channel region is in a range from 1 nm to 10 nm) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
     It is noted that even the thickness tCH of the channel region is in a range from 1 nm to 10 nm, the equation above still is satisfied.

Regarding Claim 2, Chen ‘053 teaches the thickness tCOMP of the compensation layer (45) is in a range from 30 nm to 80 nm (see para. [0035] and [0049]).
Thus, Chen ‘053 and Shim ‘004 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the thickness tCOMP of the compensation layer is in a range from 2 nm to 5 nm”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness tCOMP of the compensation layer is in a range from 2 nm to 5 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A person of ordinary skills in the art is motivated to have the thickness tCOMP of the compensation layer is in a range from 2 nm to 5 nm
in order to improve the performance and reliability of the trench gate transistor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).

	Regarding Claim 3, Chen ‘053 and Shim ‘004 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the channel length Lch is less than 0.5 µm”.  
However, it has been held to be within the general skill of a worker in the art to select the channel length Lch is less than 0.5 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to have the channel length Lch is less than 0.5 µm in order to improve the performance and reliability of the trench gate transistor/power semiconductor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).

	Regarding Claims 4 and 9, Chen ‘053 and Shim ‘004  are shown to teach all the features of the claim with the exception of explicitly the limitation: “the channel length Lch is less than 0.3 µm”.  
However, it has been held to be within the general skill of a worker in the art to select a the channel length Lch is less than 0.3 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to have the channel length Lch is less than 0.3 µm in order to improve the performance and reliability of the trench gate transistor/power semiconductor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).

Regarding Claims 5 and 10, Chen ‘053 teaches 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
a doping concentration in the compensation layer (45) is at least 4x1016 – 2x1017 cm-3 (see para. [0035] and [0049]).
Thus, Chen ‘053 and Shim ‘004  are shown to teach all the features of the claim with the exception of explicitly the limitation: “doping concentration is at least 1.1018 cm-3”.
However, it has been held to be within the general skill of a worker in the art to select the doping concentration in the compensation layer is at least 1.1018 cm-3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A person of ordinary skills in the art is motivated to have the doping concentration in the compensation layer is at least 1.1018 cm-3 in order to improve the performance and reliability of the trench gate transistor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).

Regarding Claims 6 and 11, Chen ‘053 teaches 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
a doping concentration in the compensation layer (45) is at least 4x1016 – 2x1017 cm-3 (see para. [0035] and [0049]).
Thus, Chen ‘053 and Shim ‘004 are shown to teach all the features of the claim with the exception of explicitly the limitation: “at least 5x1018 cm-3”.
However, it has been held to be within the general skill of a worker in the art to select the doping concentration in the compensation layer is at least 5x1018 cm-3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A person of ordinary skills in the art is motivated to have the doping concentration in the compensation layer is at least 5x1018 cm-3 in order to improve the performance and reliability of the trench gate transistor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).

Regarding Claims 7 and 12, Chen ‘053 teaches 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
a doping concentration in the channel region (45) is at least 4x1016 to 2x1017 cm-3 (see para. [0035] and [0049]) which is overlaps the claim range of less than 5x1017 cm-3, and the body main region (40) doping concentration is between 8x1016 – 3x1017 cm-3 (see para. [0029]).
Thus, Chen ‘053 and Shim ‘004  are shown to teach all the features of the claim with the exception of explicitly the limitation: “body main region doping concentration is between 1x1018 to 5x1019 cm-3”.
However, it has been held to be within the general skill of a worker in the art to select the doping concentration of the body main region is between 1x1018  to 5x1019 cm-3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A person of ordinary skills in the art is motivated to have the doping concentration of the body main region is between 1x1018 to 5x1019 cm-3 in order to improve the performance and reliability of the trench gate transistor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).

	Regarding Claims 8, Chen ‘053 and Shim ‘004  are shown to teach all the features of the claim with the exception of explicitly the limitation: “the channel length Lch is less than 0.5 µm”.  
However, it has been held to be within the general skill of a worker in the art to select a the channel length Lch is less than 0.5 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to have the channel length Lch is less than 0.5 µm in order to improve the performance and reliability of the trench gate transistor/power semiconductor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).

Regarding Claim 13, Chen ‘053 teaches 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
the channel region (45) doping concentration is at least 4x1016 to 2x1017 cm-3 (see para. [0035] and [0049]) which is overlaps the claim range of 1x1017 cm-3, and the body main region (40) doping concentration is between 8x1016 – 3x1017 cm-3 (see para. [0029]).
Thus, Chen ‘053 and Shim ‘004 are shown to teach all the features of the claim with the exception of explicitly the limitation: “body main region doping concentration is at least 1x1018 cm-3”.
However, it has been held to be within the general skill of a worker in the art to select the doping concentration of the body main region is at least 1x1018 cm-3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A person of ordinary skills in the art is motivated to have the doping concentration of the body main region is at least 1x1018 cm-3 in order to improve the performance and reliability of the trench gate transistor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).

	Regarding Claim 14, Chen ‘053 teaches the substrate layer, the body layer, the compensation layer and the source layer are silicon carbide layers (see abstract; para. [0003], [0005]-[0006], [0022]-[0025]).

Regarding Claim 15, Chen ‘053 teaches a well region (Fig. 3G, (30); [0037]) of the second conductivity type, wherein the well region (30) is directly adjacent to the gate insulation layer (Fig. 3G, (50); [0051]) below a bottom of the gate electrode (Fig. 3G, (60); [0025]), and wherein the well region is laterally-aligned with the gate insulation layer (50).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have the well region that can be arranged in any order, thus the well region is laterally-aligned with the gate insulation layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to have the well region is laterally-aligned with the gate insulation layer in order to improve the performance of the semiconductor power device.

Response to Arguments
Applicant’s arguments with respect to claims 1-15, filed on 07/08/2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829